White, Presiding Judge.
“An indictment for forgery need not charge that the forged instrument, if true, would create, increase, diminish, discharge or defeat any pecuniary obligation,” etc. This is the doctrine as broadly announced in Horton v. The State, 32 *667Texas, 79. The true rule is that “ it is an indispensable element in the crime of forgery that the forged paper must be such that, if genuine, it may injure another, and it must appear from the indictment that it is legally of such a character, either from a recital or description of the instrument itself, or, if that alone does not show it to be so, then by the additional averment of such extrinsic facts as render it of that character.” (Costley v. The State, 14 Texas Ct. App., 156, citing State v. Briggs, 34 Vermont, 501.)
In the case before us the instrument itself, which is set out heee verla in the indictment, is of a character which, if genuine, would unquestionably have created a pecuniary obligation upon the “ Indiana National Bank,” and it so appears from the face of said instrument. In such a case it is unnecessary to allege that the instrument, if true or genuine, would have created such pecuniary obligation. (Penal Code, arts. 431, 437, 438.)
But it is said the indictment is fatally defective in that it fails to allege that the act was “ knowingly ” done. “ Knowingly ” is not a word used in our definition of forgery to characterize the offense. (Penal Code, art. 431.) It is an essential word in indictments for passing or uttering forged instruments (Penal Code, art. 443, and Bish. Crim. Proc., 3d ed., § 504), but not for forgery. This presentation disposes of all the questions in the case which we are now called upon to consider.
In so far as the purported bills of exception are concerned, they were not filed within proper time. The motion for new trial was overruled January 31, 1885, and the purported bills of exception were not filed until February 16, 1885,—six days after the expiration of the time within which the law permits the filing of the same. (Harrison v. The State, 16 Texas Ct. App., 325; Cummins v. The State, 12 Texas Ct. App., 121; Keeton v. The State, 10 Texas Ct. App., 686; Revised Statutes, art. 1363.)
We find no error in the record, and the judgment is therefore affirmed.

Affirmed.

[Opinion delivered March 20, 1885.]